Citation Nr: 0010350	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965.  He also had subsequent reserve/national guard 
service, including a period of service with the Air National 
Guard from January 1990 to June 1991.  

This is an appeal from a May 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office, 
Louisville, Kentucky, which denied entitlement to service 
connection for residuals of a back injury.  In September 
1998, the veteran testified at a hearing at the regional 
office before a regional office hearing officer.  The case is 
now before the Board for appellate consideration.


FINDINGS OF FACT

1.  A back disability or injury was not demonstrated either 
during the veteran's period of active service or for many 
years following his release from active duty.

2.  A back disability or injury has not been demonstrated as 
having occurred during a period of reserve training duty, 
including any legally equivalent duty with the Air National 
Guard from January 1990 to June 1991.

2.  There has been no medical evidence establishing a link 
between the veteran's current low back conditions and his 
active military service or any period of reserve/national 
guard training duty.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of a back injury, including 
osteoarthritis.  38 U.S.C.A. §§ 101(16), (24), 106, 1101, 
1110, 1112, 1113, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.6(e), 3.307, 3.309 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim is whether he has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim is not well grounded.

I.  Background

The veteran's service medical records pertaining to his 
period of active service from October 1962 to October 1965, 
including the report of his physical examination for 
separation from service reflect no complaints or findings 
regarding a back disability or injury, and he has not so 
contended.

The veteran's initial claim for VA disability benefits was 
submitted in June 1981.  He claimed to be permanently and 
totally disabled for pension purposes due to conditions 
including a back disability.

The veteran was examined by the VA in August 1981.  His 
complaints included a backache.  On examination of the 
musculoskeletal system, he denied having any low back 
difficulties, although he stated he had occasional numbness 
of the left leg.  Physical examination of the lumbar spine 
was essentially normal.  An X-ray study of the lumbar spine 
reflected possible mild degenerative changes.  Diagnoses were 
made, including degenerative arthritis of the cervical and 
dorsal spine.

In an August 1981 rating action, the regional office held 
that the veteran was not permanently and totally disabled for 
pension purposes.

In August 1986, the veteran again submitted a claim for 
disability pension benefits.  He stated that he had chronic 
back problems.  He indicated that X-rays, including a CT 
scan, showed a bulge at L5 - S1.  On another claim in August 
1986, the veteran indicated that he had sustained a back 
injury in about June 1984.

A statement by Garnett J. Sweeney, Jr., M.D., received in 
late 1988 reflected that the veteran had chronic back 
problems.  He had not worked for 2 or 3 years.  Dr. Sweeney 
stated that the veteran had a bulging disc at L5 - S1 as 
proven by a CT scan.

In December 1988, the veteran again submitted a claim for 
disability pension benefits.  He indicated that he had had 
back problems in 1983 or 1984, including dislocated discs.

In January 1989, the veteran indicated that he had initially 
injured his back six years previously while working at an 
apartment building.  He stated that he had been off work for 
10 or 12 months.  He indicated that after he had been 
employed by another company, his back was reinjured in the 
same place.  He stated that he had been totally disabled 
since that time.

The veteran was again examined by the VA in February 1989.  
His complaints included low back pain.  On examination of the 
lumbar spine, there was some limitation of motion.  The 
diagnoses included lumbosacral disc disease.

In an April 1989 rating action, the regional office again 
held that the veteran was not permanently and totally 
disabled for pension purposes.

When the veteran was examined by the service department in 
connection with his entry into the Air National Guard in 
January 1990, he indicated on a medical history form that he 
did not have or had never had recurrent back pain.  On the 
report of medical examination, clinical evaluation of the 
spine was reported to be normal.

In April 1995, the veteran submitted a claim for disability 
pension benefits.  He referred to problems with his back, 
head, neck and nerves in 1993.

The regional office later received a July 1996 decision by an 
Administrative Law Judge for the Social Security 
Administration reflecting that the veteran had been found 
disabled for Social Security purposes as of March 1993 based 
on various conditions, including back pain.

In August 1996, the veteran submitted a claim for disability 
pension benefits.  He referred to a low back disability, 
headaches and seizures.

The veteran was afforded a VA general medical examination in 
November 1996.  It was indicated that after his discharge 
from service, he had been employed in several different jobs 
and had last been employed about four years previously.  He 
was currently receiving Social Security disability benefits 
for back and neck injuries secondary to a motor vehicle 
accident.  It was indicated that his past medical history was 
significant for several injuries to the lumbar spine 
sustained in a motor vehicle accident in 1989.  On physical 
examination, there was some limitation of motion with 
tenderness and evidence of paravertebral muscle spasm 
involving the lumbar spine.  X-ray studies of the cervical 
and lumbar spine confirmed a diagnosis of osteoarthritis.

In a January 1997 rating action, the regional office again 
held that the veteran was not permanently and totally 
disabled for pension purposes.

In May 1997, the veteran submitted the claim for service 
connection for a low back disability which is currently being 
considered.  He claimed that he had been injured in the 
national guard.  

The regional office thereafter received a number of private 
medical records reflecting treatment of the veteran for 
various conditions, including a low back condition.  Reports 
by Emad Al Atassi, M.D., reflect treatment of the veteran in 
1995.  Impressions were made of a head injury secondary to a 
motor vehicle accident, multiple body contusions and chronic 
low back pain.  Reports by Lionel G. C. Dockrill, C.D., M.D., 
reflect treatment of the veteran in 1991 for back pain.  
Reports from the Middle Tennessee Medical Center reflect 
treatment of the veteran in May 1990 following a motor 
vehicle accident that month.  The veteran reported that he 
had sustained a whiplash injury.  He had also had pain in his 
neck, shoulders and back.

Records of treatment of the veteran at the Pain Treatment 
Center in 1997 for various conditions, including low back 
problems are also of record.  Statements by John W. Gilbert, 
M.D., reflect treatment of the veteran in 1997 for low back 
problems.  He had had a motor vehicle accident in November 
1996.  An operative report by Saroj Dubal, M.D., reflects a 
lumbar epidural injection with fluoroscopy in January 1997.  
Reports from the Appalachian Regional Health Care facility 
reflect treatment of the veteran in 1989 and 1990 for back 
pain.  Reports from the University of Kentucky Family 
Practice Clinic reflect treatment of the veteran 1996 for 
conditions including back pain.  A February 1989 lumbar 
myelogram conducted by a university hospital shows no 
evidence of disc herniation.

VA outpatient treatment records reflect that the veteran was 
observed and treated for various conditions from 1987 to 
1989, including back pain.

In February 1998, the veteran submitted reports of accidental 
injury reflecting injuries sustained in motor vehicle 
accidents in May 1990 and November 1996.  He also submitted 
copies of the State traffic accident reports of the 
accidents.

Additional private medical records, including reports of the 
veteran's treatment by Dr. Gilbert in 1997 for a low back 
problem and reports by David Krasnopolsky, M.D., in 1997 for 
conditions including chronic low back pain also have been 
received.

During the September 1998 regional office hearing, the 
veteran indicated that he had injured his back in 1990.  In 
response to a question by the hearing officer as to whether 
the injury incurred on a weekend drill, the veteran related 
that he was not aware of the day of the week when he had the 
accident.  He did not testify that the injury had occurred 
while enroute to any military activity.  He did testify that 
the Air National Guard would not permit him to remain in 
service because he was not able to perform his job and he had 
been discharged in 1991.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

The term "service connection" means, with respect to 
disability, that such disability was incurred or aggravated 
in line of duty in the active military, naval or air service.  
38 U.S.C.A.§  101(16).

The term "active military, naval or air service" includes 
active duty and any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A.§  
101(24).

Any member of a reserve component who, when authorized or 
required by competent authority, assumes an obligation to 
perform active duty for training or inactive duty training 
and who is disabled or dies from an injury incurred while 
proceeding directly to or returning directly from such active 
duty for training or inactive duty training shall be deemed 
to have been on active duty for training or inactive duty 
training, as the case may be.  38 U.S.C.A.§  106; 38 C.F.R.§  
3.6(e).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence) and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the veteran's service medical records 
pertaining to his period of active service from October 1962 
to October 1965, including the report of his physical 
examination for separation from that period of service, 
reflect no complaints or findings regarding a back disability 
or injury.  When the veteran was examined in connection with 
his State Air National Guard service in January 1990, a back 
disability was neither reported by the veteran nor found by 
the examiner.

When the veteran submitted his initial claim for VA 
disability pension benefits in June 1981, he referred to a 
back problem and possible mild degenerative changes involving 
the lumbar spine were shown on an X-ray study when he was 
examined by the VA in August 1981; however, that was many 
years following his separation from active military service.  
Back disabilities, including degenerative disc disease and 
osteoarthritis, were subsequently reported on numerous 
private medical records.

The veteran has maintained that he injured his back in a May 
1990 automobile accident.  However, the State traffic 
accident report reflects that that accident occurred on May 
9, 1990, a Wednesday, which obviously would not be incidental 
to  a weekend drill with the Air National Guard.  The 
evidence simply does not show in any way that the accident 
occurred during authorized travel to or from any type of 
military training activity drill.  The fact that the veteran 
was a member of the Air National Guard at the time of the 
accident, of itself, is legally insufficient to warrant 
consideration of service connection for any injuries 
sustained in the accident.  The veteran had earlier 
indicated, in January 1989, that he had initially injured his 
back six years previously while working at an apartment 
complex.  The record also discloses that the veteran 
sustained another back injury in a motor vehicle accident 
that occurred in November 1996.  Thus, the record reflects 
that the veteran has sustained injuries to his back on 
various occasions; however, the record does not establish 
that any of the back injuries occurred either during his 
active military service or during a period of training duty 
with the Air National Guard, including any authorized travel 
to or from a period of training duty.

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for a back disability.  There is no indication of 
any medical link between his current low back disabilities 
and his military service.  Given the evidence that is of 
record, the claim for service connection for residuals of a 
back injury may not be considered well grounded.  Since the 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  In order to submit a well 
grounded claim, the veteran would need to offer competent 
evidence, such as a medical opinion, that there is a 
relationship between his current back disabilities and his 
military service.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

Entitlement to service connection for residuals of a back 
injury is not established.  The appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 
- 9 -

- 1 -


